Case 2:21-cr-00298-NIQA Document1 Filed 08/10/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : DATE FILED:
LASHELIA EATON-JACOBS : VIOLATIONS:

18 U.S.C. § 371 (conspiracy — 1 count)
18 U.S.C. § 924(a)(1)(A) (making false
statements to a federal firearms licensee —
2 counts)
INFORMATION
COUNT ONE
THE UNITED STATES ATTORNEY CHARGES THAT:
At all times material to this information:
1. Perry’s Gun Shop, in Wendell, North Carolina, possessed a federal
firearms license (“FFL”) and was authorized to deal in firearms under federal laws.
2 FFL holders are licensed, among other things, to sell firearms and
ammunition. Various rules and regulations, promulgated under the authority of Chapter 44,
Title 18, United States Code, govern the manner in which FFL holders are permitted to sell
firearms and ammunition.
or The rules and regulations governing FFL holders require that a person
seeking to purchase a firearm fill out a Firearm Transaction Record, ATF Form 4473 (“Form
4473”). Part of the Form 4473 requires that the prospective purchaser certify that all his or her

answers on Form 4473 are true and correct. Question 21.a. of the Form 4473 requires that the

prospective purchaser certify truthfully, subject to penalties of perjury, that he or she is the actual
Case 2:21-cr-00298-NIQA Document1 Filed 08/10/21 Page 2 of 6

buyer of the firearm. The Form 4473 contains the following language in bold type: “Warning:
You are not the actual transferee/buyer if you are acquiring the firearm(s) on behalf of
another person. If you are not the actual transferee/buyer, the licensee cannot transfer the
firearm(s) to you.” In the certification section of the Form 4473, the actual buyer must certify
that his or her answers to the questions on the form are “true, correct, and complete,” and
acknowledge by his or her signature that “making any false oral or written statement... is a
crime punishable as a felony under Federal law, and may also violate State and/or local law.”

4, FFL holders are required to maintain a record, in the form of a completed
Form 4473, of the identity of the actual buyer of firearms sold by the FFL holder, to ensure that
the person was not prohibited from purchasing a firearm. For example, convicted felons are
persons prohibited by law from buying firearms.

>. A person who purchases a firearm at the behest of another person and
falsely states on the Form 4473 that he or she is the actual buyer of the firearm is known as a
“straw purchaser.” |

6. From on or about February 24, 2021 through on or about February 27,
2021, in Wendell, in the Eastern District of North Carolina, Philadelphia, in the Eastern District
of Pennsylvania, and elsewhere, defendant |

LASHELIA EATON-JACOBS

conspired and agreed, together with Tyrone Patterson and Junious Flemming, both charged
elsewhere, to commit an offense against the United States, that is, to make a false statement with
respect to the information required to be kept in the records of a federally licensed firearms

dealer, in violation of Title 18, United States Code, Section 924(a)(1)(A).
Case 2:21-cr-00298-NIQA Document1 Filed 08/10/21 Page 3 of 6

MANNER AND MEANS

It was part of the conspiracy that:

7. Defendant LASHELIA EATON-JACOBS used money provided by
Tyrone Patterson and Junious Flemming to purchase firearms for them from Perry’s Gun Shop.
Defendant EATON-JACOBS purchased firearms with money supplied Patterson and Flemming,
and when doing so, falsely stated on the Form 4473 that she completed for the purchase that she
was the actual purchaser of the firearms, when in fact she knew she was purchasing the firearms
for Patterson and Flemming.

OVERT ACTS

In furtherance of the conspiracy and to accomplish its object, the following overt
acts, among others, were committed in the Eastern District of North Carolina and elsewhere:

1. On or about February 24, 2021:

a. Defendant LASHELIA EATON-JACOBS went to Perry’s Gun
Shop in Wendell, North Carolina and purchased the following firearms for Tyrone Patterson: a
Taurus, Model G3, 9mm semi-automatic pistol, bearing serial number ACA439243; a Taurus,
Model G3, 9mm semi-automatic pistol, bearing serial number ACA439526; a Taurus, Model G3,
9mm semi-automatic pistol, bearing serial number ACA439785; a Taurus, Model G3, 9mm
semi-automatic pistol, bearing serial number ACA439773; and a Taurus, Model G3, 9mm semi-
automatic pistol, bearing serial number ACA395925.
b. Defendant EATON-JACOBS used money supplied by Tyrone

Patterson and Junious Flemming to purchase the firearms.
Case 2:21-cr-00298-NIQA Document1 Filed 08/10/21 Page 4 of 6

G. Defendant EATON-JACOBS gave these firearms to Tyrone

Patterson knowing that he planned to deliver them to Junious Flemming.
2 On or about February 27, 2021:

a. Defendant LASHELIA EATON-JACOBS went to Perry’s Gun
Shop in Wendell, North Carolina and purchased the following firearms for Tyrone Patterson: a .
Taurus, Model G3, 9mm semi-automatic pistol, bearing serial number ACA439551; and a
Taurus, Model G2C, 9mm semi-automatic pistol, bearing serial number ACA442142.

b. Defendant EATON-JACOBS used money supplied by Tyrone

Patterson and Junious Flemming to purchase the firearms.

C Defendant EATON-JACOBS gave these firearms to Tyrone
Patterson who transported them to Philadelphia.

All in violation of Title 18, United States Code, Section 371.
Case 2:21-cr-00298-NIQA Document 1 Filed 08/10/21 Page 5 of 6

COUNTS TWO AND THREE
THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:
1. Paragraphs 1 through 5 and 7, and Overt Acts 1 and 2 of Count One are
incorporated herein.
2. On or about the dates listed below, each date constituting a separate count
of this information, in Wendell, in the Eastern District of North Carolina, defendant
LASHELIA EATON-JACOBS,
in connection with the acquisition of each of the firearms listed below from the FFL holder listed
below, knowingly made a false statement and representation with respect to information required
by the provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL holder’s
records, in that defendant EATON-JACOBS falsely certified on the Form 4473, Firearms
Transaction Record, that she was the actual purchaser of the firearms listed on the Form 4473,
when in fact defendant EATON-JACOBS knew this statement was false and fictitious, in that
EATON-JACOBS knew she was purchasing the each firearm for Tyrone Patterson and Junious

Flemming, both charged elsewhere.

 

 

Count | Date FFL Holder and Sale Firearms Serial Number
Location
Two February 24, | Perry’s Gun Shop Taurus, Model G3, ACA439243
2021 (Wendell, North Carolina) | 9mm semi-automatic
pistol

Taurus, Model G3, ACA439526
9mm semi-automatic
pistol

Taurus, Model G3, ACA439785
9mm semi-automatic
pistol

 

 

 

 

 

 

 
‘Case 2:21-cr-00298-NIQA Document1 Filed 08/10/21 Page 6 of 6

 

Taurus, Model G3,
9mm semi-automatic
pistol

Taurus, Model G3,
9mm semi-automatic
pistol

ACA439773

ACA395925

 

 

Three

 

February 27,
2021

 

Perry’s Gun Shop

| Taurus, Model G3,

(Wendell, North Carolina) | 9mm semi-automatic

pistol

Taurus, Model G2C,
9mm semi-automatic
pistol

 

 

ACA439551

ACA442142

 

All in violation of Title 18, United States Code, Section 924(a)(1)(A).

iA
Aw e

JENNIFER ARBITTIER WILLIAMS

Acting United States Attorney

 
